Citation Nr: 0947149	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  09-39 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from March 1953 to 
July 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDING OF FACT

Dorsal scoliosis on the left was noted on pre-induction 
examination in June 1952;   the pre-existing lumbar spine 
disorder underwent an increase in severity during service.


CONCLUSION OF LAW

The criteria for service-connected aggravation of a lumbar 
spine disorder, currently diagnosed as grade II 
spondylolisthesis, degenerative disc disease, and 
dextroscoliosis, have been met.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
view of the favorable disposition of this appeal, discussed 
below, VA has satisfied its duty to notify and assist the 
Veteran under the VCAA.  

The Veteran's service treatment records are unavailable and 
are thought to have been destroyed in a fire, according to 
November 2007 and October 2008 reports from the National 
Personnel Records Center.  An October 2008 RO file memorandum 
concluded that further efforts to locate the service 
treatment records would be futile.  The Board agrees.  The 
Board recognizes that there is a heightened obligation to 
assist the Veteran in the development of his claim, a 
heightened obligation to explain findings and conclusions, 
and to consider carefully the benefit of the doubt rule in 
such cases.  Russo v. Brown, 9 Vet. App. 46 (1996).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

The Veteran seeks service connection for a lumbar spine 
disorder.  In his September 2009 substantive appeal, he said 
that, while some disabilities, including dorsal scoliosis, 
were noted on his 1952 enlistment examination, problems did 
not develop until 1954, when spondylolisthesis was reported.  
He argues that the rigors of basic training and his daily 
duties as a hospital orderly aggravated his condition beyond 
the normal progression and that there was a "huge 
difference" between a dorsal scoliosis deformity and 
spondylolisthesis.

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and arthritis becomes manifest to a compensable 
degree within one year from the date of termination of such 
active service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
Only such conditions as are recorded in examination reports 
are considered as "noted."  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2009).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service. This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition. Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence in the record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and 
convincing evidence demonstrates no permanent increase in 
disability during service, the presumption of aggravation in 
not applicable.  Maxson v. West, 12 Vet. App. 453, 459-60 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

Service treatment records indicate that, when examined for 
pre-induction in June 1952, the Veteran was noted to have a 
healed fracture of the left femur in 1946 with an open 
reduction, and plate and screws removed in 1947.  His left 
leg was 1 inch shorter than his right, with no limp or 
symptoms.  He also had a 3/4 inch dorsal scoliosis on the left 
that was not considered disqualifying.  The Veteran was found 
qualified for active duty.

The June 1952 entrance examination noted the Veteran's dorsal 
scoliosis on the left.  Thus, this condition was noted upon 
entrance into service and the Veteran is not presumed to have 
been in sound condition, with regard to the claimed 
disability, when accepted into service.

The U.S. Court of Appeals, Federal Circuit, has stated that 
if a pre-existing disorder is noted upon entry into service, 
the veteran cannot bring a claim of service connection for 
that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  Instead, the claim is for service-connected 
aggravation of that disorder.  Id. Claims for service-
connected aggravation of a pre-existing disorder are governed 
by 38 U.S.C.A. § 1153 and the burden falls on the veteran to 
establish aggravation.  Id., see also Jenson v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).

As the presumption of soundness does not apply, the evidence 
must establish that aggravation of the Veteran's dorsal 
scoliosis occurred during service.  As stated above, 38 
U.S.C.A. § 1153 contains a presumption of aggravation when it 
is shown that a pre-existing disorder underwent an increase 
in disability during service.  

In the instant case, there is evidence that the dorsal 
scoliosis increased in severity during service.  On entrance 
examination in June 1952, the Veteran's dorsal scoliosis on 
the left was considered disqualifying.  Thereafter, he was 
reported to experience considerable difficulty with his low 
back in June 1954 and x-rays taken at that time showed 
spondylolisthesis at L-5, S-1, second degree, and left dorsal 
and right lumbar scoliosis.  The July 1954 separation 
examination report indicates that the Veteran had functional 
left dorsal, right lumbar scoliosis.  

The more recent medical evidence shows that the Veteran had 
grade II spondylolisthesis and moderate to marked 
degenerative disc disease at L-5-S1, mild degenerative disc 
disease at L1-S2, and mild dextroscoliosis.  While in 
September 2009 a VA examiner diagnosed the Veteran with 
spondylosis of the lumbar spine that was not aggravated by 
service injuries, the examiner's opinion does not amount to 
clear and unmistakable evidence that the Veteran's pre-
existing lumbar spine disorder (dorsal scoliosis) was not 
aggravated by service.  The examiner provided no discussion 
or explanation of the findings of spondylolisthesis at L-5, 
S-1, shown during service in 1954, which were not noted on 
the entrance examination in 1952.  Thus, this VA medical 
opinion is insufficient to rebut the presumption of 
aggravation.

Accordingly, service connection for a lumbar spine disorder, 
diagnosed as grade II spondylolisthesis, degenerative disc 
disease, and dextroscoliosis, is granted, based upon service 
aggravation.  The benefit of the doubt has been resolved in 
the Veteran's favor to this extent.  38 U.S.C.A. § 5107; 
Gilbert.


ORDER

Service connection for a lumbar spine disorder, diagnosed as 
grade II spondylolisthesis, degenerative disc disease, and 
dextroscoliosis, based upon aggravation in service, is 
granted.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


